FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                        FEB 09 2005

                                                                      CATHY A. CATTERSON, CLERK
                              FOR THE NINTH CIRCUIT                      U.S. COURT OF APPEALS




 UNITED STATES OF AMERICA,                            No. 02-30326

          Plaintiff - Appellee,                       D.C. No. CR-02-00011-SEH
                                                      District of Montana, Great Falls
  v.

 ALFRED ARNOLD AMELINE,                               ORDER

          Defendant - Appellant.


Before: WARDLAW, GOULD, and PAEZ, Circuit Judges.

       Appellant Alfred Ameline’s Petition for Rehearing is granted. The opinion

filed on July 21, 2004, United States v. Ameline, 376 F.3d 967 (9th Cir. 2004), is

withdrawn. A new opinion is filed simultaneously with this order.